UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4078



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WILLIAM LEE CANTERBURY,

                Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (5:03-cr-00056-1)


Submitted:   July 18, 2008               Decided:   September 4, 2008


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      Charles T.
Miller, United States Attorney, Miller A. Bushong, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William     Lee       Canterbury     appeals   the    district    court’s

judgment revoking his supervised release and sentencing him to

eleven   months’      imprisonment,      a     sentence     at   the   top   of    the

applicable    range    based      on   the    non-binding    federal      sentencing

guidelines policy statement.            Canterbury contends that there was

insufficient evidence to find that he had violated the terms of his

supervised release by committing assault and battery in violation

of W. Va. Code Ann. § 61-2-9 (Michie 2005) and that the sentence

imposed was unreasonable.

           A decision to revoke a defendant’s supervised release is

reviewed for abuse of discretion.               United States v. Pregent, 190

F.3d 279, 282 (4th Cir. 1999).               The district court need only find

a violation of a condition of supervised release by a preponderance

of the evidence.        18 U.S.C.A. § 3583(e)(3) (West 2000 & Supp.

2008). We review for clear error factual determinations underlying

the   conclusion   that      a    violation     occurred.        United   States    v.

Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003).
           Canterbury argues that the evidence was insufficient to

find by a preponderance of the evidence that he committed assault

and battery because the witnesses whose testimony supported such a

finding were not credible. However, this court gives due regard to

the district court’s opportunity to judge the credibility of

witnesses and does not review credibility determinations.                     United
States v. Lowe, 65 F.3d 1137, 1142 (4th Cir. 1995).                    Accordingly,




                                        - 2 -
we find no abuse of discretion in the revocation of Canterbury’s

supervised release.

              Next, Canterbury argues that the sentence imposed is

unreasonable.          We     will   affirm     a    sentence    imposed     following

revocation of supervised release if it is within the applicable

statutory limits and is not plainly unreasonable. United States v.

Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006), cert. denied,

127 S. Ct. 1813 (2007).              The sentence first must be assessed for

reasonableness,         “follow[ing]          generally    the       procedural     and

substantive considerations that we employ in our review of original

sentences, . . . with some necessary modifications to take into

account      the    unique     nature    of     supervised      release    revocation

sentences.”        Id. at 438-39; see United States v. Finley, ___ F.3d
___, ___, 2008 WL 2574457, at *5 (4th Cir. June 30, 2008) (No. 07-

4690) (“In applying the ‘plainly unreasonable’ standard, we first

determine, using the instructions given in Gall[v. United States,

128     S.   Ct.     586,     597     (2007)],       whether     a      sentence     is

‘unreasonable.’”).           If we find the sentence to be reasonable, we
affirm.      Crudup, 461 F.3d at 439.                Only if a sentence is found

procedurally or substantively unreasonable will this court “decide

whether the sentence is plainly unreasonable.”                       Id.; see Finley,

___ F.3d at ___, 2008 WL 2574457, at *5.                   Although the district

court    must      consider    the    Chapter    7    policy    statements    and   the

requirements of 18 U.S.C.A. §§ 3553(a), 3583 (West 2000 & Supp.

2008), “the [district] court ultimately has broad discretion to

revoke its previous sentence and impose a term of imprisonment up


                                         - 3 -
to the statutory maximum.”           Crudup, 461 F.3d at 439 (internal

quotation marks and citations omitted).

              We have thoroughly reviewed Canterbury’s sentence and

find it to be procedurally and substantively reasonable.               Based on

this    conclusion,    “it   necessarily     follows    that    [Canterbury’s]

sentence is not plainly unreasonable.”          Gall, 128 S. Ct at 597; see

Finley, ___ F.3d at ___, 2008 WL 2574457, at *9.

              Accordingly, we affirm the district court’s judgment

revoking Canterbury’s supervised release and imposing an eleven-

month prison term.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                     - 4 -